DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application filed on January 20, 2021. Claims 5-9 are Currently amended; claims 10-20 are New; and claims 1-4 are Canceled. Claim 5-20  currently pending and have been examined.

Specification
The disclosure is objected to because of the following informalities:
In ¶6, the specification should be amended to correct a typographical error: “ . . . the salesperson may rearrange selected brick pieces as desired by the potential customer and lay them side-by-side or stack[[ed]] them side-by-side to show . . . .”

Claim Objections
Claims 7, 12-17, and 20 are objected to because of the following informalities:  
In claim 7, the word “has” has been misspelled.
In claim 12, the phrase should read, “the window” in order to correct a typographical error.
Claims 13-16 and 20 are also objected to for their incorporation of the above through their dependencies of claim 12.
In claim 17, the word “have” should be “has” in order to create subject-verb number agreement (i.e., “wherein each . . . has a magnet”).
Claim 20 is objected to because a claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim. It should be kept in mind that a dependent claim may refer to any preceding independent claim. In general, applicant's sequence will not be changed. See MPEP § 608.01(n).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites, “wherein the first edge mates with the second edge along a substantial length of the first and second edges of the first and second pie shaped brick pieces” and then subsequently recites, “stacking the first and second pie shaped brick pieces so that the first edge of the first pie shaped brick piece mates with the second edge of the second pie shaped brick piece.” The descriptions in the Original Disclosure of “stacking” the pieces and the pieces being “stacked” are ambiguous. For example, the specification recites “brick pieces [being] stacked upon each other side-by-side (¶19, emphasis added). Being stacked one upon another clearly means a vertical stack, but a vertical stack is not shown in the drawings nor does it appear to be what Applicant intends his invention to capture. This is unnecessarily unclear when it appears that “side-by-side” is what is meant in all embodiments.
Claims 6-9 are also rejected for their incorporation of the above through their dependencies of claim 5.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “substantial length” in claim 5 is a relative term which renders the claim indefinite. The term “substantial” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 5 recites, “wherein the first edge mates with the second edge along a substantial length of the first and second edges of the first and second pie shaped brick pieces” and then subsequently recites, “stacking the first and second pie shaped brick pieces so that the first edge of the first pie shaped brick piece mates with the second edge of the second pie shaped brick piece.” First, it is unclear what is meant by “stacking” the first and second pieces so that the first edge of the first piece mates with the second edge of the second piece when those edges are already mated. Examiner suggests first reciting, “wherein the first edge is configured to mate[[s]] with the second edge” so that they are not already mated.
Second, Examiner cannot ascertain how the first edge of the first pie-shaped brick piece mates with the second edge of the second pie-shaped brick piece when they are “stacked,” as the ordinary and accepted meaning is a vertical stack (i.e., one on top of another). A review of the specification reveals that Applicant means laid adjacent each other (e.g., ¶32). To avoid unnecessary ambiguity and in the interest of future searches, the claim should simply say that they are placed side-by-side or adjacent one another with the edges mated. Redefining the word “stacking” and “stacked” in this way is against the public good because there is a more precise way to claim it.
Claim 5 recites, “laying the first and second enlarged sheets over the first and second pie shaped brick pieces with the first and second edges of the first and second enlarged sheets forming a viewing window; adjusting the first and second enlarged sheets so that the first and second edges of the first and second enlarged sheets are skewed with respect to each other so that the first color through the viewing window displays a larger display surface compared to the second color.” It appears that Applicant’s “window” can be incomplete, i.e., not enclosed (FIGS. 10, 11). The broadest ordinary and customary meaning of the term “window” means an enclosed opening. If the term “window” is used when there are just two sheets, then it must be assumed that the sheets include the “return portions” ( FIGS. 6, 7). The claims should clarify this discrepancy.
Claims 6-9 are also rejected for their incorporation of the above through their dependencies of claim 5.
Claim 8 recites “moving the first and second pie shaped brick pieces with respect to each other along the first edges of the first and second pie shaped brick pieces.” There is insufficient antecedent basis for “the first edge of the second pie-shaped brick piece.” It should read, “moving the first and second pie-shaped brick pieces with respect to each other along the first and second edges of the first and second pie-shaped brick pieces, respectively.”
Claim 10 recites, “a window having interior edges that define an adjustable viewing window.” This limitation is unclear. First, Examiner suggests using the term “mask” or “overlay” so that the word “window” is not used to define the “adjustable viewing window,” being sure to create antecedent basis in the specification without adding new matter (there is support for these terms at least in the figures). Second, it appears that Applicant’s “window” can be incomplete, i.e., not enclosed (FIGS. 10, 11). The broadest ordinary and customary meaning of the term “window” means an enclosed opening. If the term “window” is used when there are just two sheets, then it must be assumed that the sheets include the “return portions” ( FIGS. 6, 7). The claims should clarify this discrepancy.
Claims 11-20 are also rejected for their incorporation of the above through their dependencies of claim 10.
Claim 13 recites, “wherein the first and second sheets are disposed in front of two pie shaped brick pieces with an edge of one of the two pie shaped brick pieces contacting an edge of the other one of the two pie shaped brick pieces.” It is unclear whether these two pie-shaped brick pieces are intended to be the same as the “two or more selected freely movable pie-shaped brick pieces.” If they are, Examiner suggests reciting, “wherein the first and second sheets are disposed in front of the two or more selected pie-shaped brick pieces with an edge of one of the two or more selected pie-shaped brick pieces contacting an edge of the other one of the two or more selected pie-shaped brick pieces.” If not, then there is insufficient antecedent basis for “two pie-shaped brick pieces” and it should read, “disposed in front of two of the plurality of freely movable pie-shaped brick pieces.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 10 recites “freely movable pie-shaped brick pieces,” but claim 17, which depends from claim 10, subsequently recites “wherein each of the plurality of pie shaped brick pieces has a magnet attached to a back surface and the apparatus further comprises a magnetizable panel for holding the plurality of pie shaped brick pieces in place.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 12 and 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of respective claims 3 and 1 of prior U.S. Patent No. 10,930,180 (“the ’180 Patent”). This is a statutory double patenting rejection.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of the ’180 Patent. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the ’180 Patent fully encompasses claim 10 of the instant application, which is broader.
Claim 2 of the ’180 Patent fully encompasses claim 11 of the instant application, which is broader.
As noted above, claim 12 of the instant application is identical to claim 3 of the ’180 Patent. Claims 13-16 of the instant application depend from claim 12, so they are narrower than claims 4-7 of the ’180 Patent. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to further include the limitation of claim 3 in claims 4-7.
Claims 8-10 of the ’180 Patent fully encompass claims 17-19 of the instant application because they are broader. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 (Canceled).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,011,843, Butler (“Butler I”) in view of “Color Wheel Masking, Part 1,” J. Gurney, http://gurneyjourney.blogspot.com/2008/01/color-wheel-masking-part-1.html, January 27, 2008 (“Gurney”).
Regarding claim 5, Butler I teaches a method of viewing a color scheme (using display apparatus for displaying large number of color combinations wherein tiles are shiftable to bring into displayed relation the different colors of the tiles, p. 1, ll. 20-29), the method comprising the steps of: providing first and second [tile] pieces (e.g., tile sections 2, 3, FIG. 2), the first [tile] piece having a first color wherein the first color is viewable on a display surface, the second [tile] piece having a second color wherein the second color is viewable on a display surface (tiles of different colors, p. 1, col. 1, l. 23; color of tile sections 2, 3 viewable on the display apparatus, FIG. 2), the first [tile] piece defining a first edge (bottom edge of tile section 2, FIG. 2), the second [tile] piece defining a second edge (top edge of tile section 3, FIG. 2) wherein the first edge mates with the second edge along a substantial length of the first and second edges of the first and second [tile] pieces (FIG. 2); providing a first enlarged sheet sufficient to cover at least one of the first and second [tile] pieces, the first enlarged sheet defining a first edge (display shield 7 has edges, FIG. 2); providing a second enlarged sheet sufficient to cover at least one of the first and second [tile] pieces, the second enlarged sheet defining a second edge (cutoff shield 8 has edges, FIG. 2); [aligning] the first and second tile pieces so that the first edge of the first [tile] piece mates with the second edge of the second [tile] piece (FIG. 2); and laying the first and second enlarged sheets over the first and second [tile] pieces (FIG. 2). 
Butler I may not explicitly teach that the pieces are pie-shaped brick pieces. Butler I teaches rectangular tile pieces laid adjacent to each other, but Butler I also teaches that the tiles can be any structure, e.g., brick, paneling, wallpaper, etc. (p. 3, col. 1, ll. 39-47). Further, Gurney teaches a color wheel with pie-shaped elements (Image, p. 1) and a mask overlay with a window therein and that the mask can be moved around (i.e., “adjusted”) over the color wheel to expose different ratios of the pie-shaped elements which are adjacent to each other (p. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Butler I to use pie-shaped colored brick pieces instead of rectangular tile pieces in order to yield the predictable results of being able to expose different ratios of the colored pie-shaped brick pieces which are adjacent one another as in Gurney.
Butler I also may not explicitly teach the first and second edges of the first and second enlarged sheets forming a viewing window; OR adjusting the first and second enlarged sheets so that the first and second edges of the first and second enlarged sheets are skewed with respect to each other so that the first color through the viewing window displays a larger display surface compared to the second color. However, Gurney teaches using different mask overlays with differently shaped windows in order to be able to change what is exposed through the window (e.g., ratios of different colors) and identify a harmonious color scheme (p. 3). Further, Gurney suggests using “a few pieces of paper that could be moved around [in order to] change the size and shape of the hole” until a desirable color palette is exposed (Frank Gardner entry, p. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date to arrange pie-shaped colored brick pieces in a circle like the color wheel of Gurney and arrange a plurality of sheets (e.g., paper) at different angles (i.e., skewed) in order to mask the pie-shaped brick pieces and expose only a portion of them through a hole (i.e., “viewing window”) created by the arrangement of the interior edges of the sheets and further adjusting the sheets relative to each other in order to be able to look at different color schemes (i.e., ratios of the adjacent pieces) through the formed “window” or “mask.”
Regarding claim 7 (Currently amended), Butler I may not explicitly teach wherein the step of providing first and second pie shaped brick pieces comprises the step of providing first and second pie shaped brick pieces wherein each piece as opposed linear edges at skewed angles with respect to each other. However, as discussed above regarding claim 5, it would have been obvious to one of ordinary skill in the art to use pie-shaped brick pieces arranged in a circle, and pie-shaped pieces inherently have opposed linear edges at skewed angles with respect to each other.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Butler I in view of Gurney as applied to claim 5 above, and further in view of U.S. Patent No. 2,013,741, Butler et al. (“Butler II”).
Regarding claim 9 (Currently amended), Butler I may not explicitly teach wherein the first and second pie-shaped brick pieces each have a different height. However, Butler II teaches a tile display panel (Title) wherein at least two adjacent tile pieces have different heights (e.g., crown tile 7 and tile 5a, FIGS. 1, 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to include pieces of different heights because pieces intended for different uses may have different heights, and it would yield the predictable results of being able to show a customer how the pieces would look together when installed (e.g., colors, textures, shadows, etc.).   
Butler I may not explicitly teach that the pieces are pie-shaped brick pieces, but see prior-art rejection of claim 5.

Remarks
No prior-art rejections of claims 6, 8, and 10-20 are being made at this time. It is likely that these claims are directed to allowable subject matter; however, setting forth reasons for indicating allowable subject matter is premature in view of the substantive rejections above. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270 - 7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER L KORB/Examiner, Art Unit 3715                                                                                                                                                                                                        
/THOMAS J HONG/Primary Examiner, Art Unit 3715